Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered April 17, 1989, convicting defendant, after a jury trial, of robbery in the third degree and sentencing him, as a second felony offender, to an indeterminate term of from 3 Vi to 7 years, unanimously affirmed.
Defendant was apprehended by a police officer moments after he robbed a woman at the 207th Street subway station. The victim immediately identified defendant, after which he was arrested and made inculpatory statements.
Defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. The victim’s emotional state and ability to observe the defendant, upon which her identification was predicated, were issues for the jury (People v Carter, 155 AD2d 276, lv denied 75 NY2d 811), and we find no reason to disturb the findings of the jury. Similarly, defendant’s challenge to the court’s ruling denying suppression of identification testimony on the basis of the purported suggestiveness of a police-arranged identification procedure is meritless. Neither do we find the sentence to be an abuse of discretion. Concur— Kupferman, J. P., Sullivan, Milonas, Rosenberger and Kassal, JJ.